Citation Nr: 0842959	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  93-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of post-operative decompressive laminectomy of 
the lumbar spine associated with residuals of a right 
abdominal scar.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Whether there was clear and unmistakable error (CUE) in 
an April 29, 1946, rating decision.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to April 1946.  He is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1991, March 2005, and June 
2004 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Nashville, Tennessee.  
The veteran testified before the undersigned Veterans Law 
Judge in December 2002 as to the issue of entitlement to a 
higher initial rating for a lumbar spine disability; a 
transcript of that hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A September 1991 rating decision awarded service connection 
for residuals of post-operative decompressive laminectomy of 
the lumbar spine, and assigned a 20 percent rating effective 
May 16, 1990.  The veteran submitted a notice of disagreement 
as to the initial rating and effective date and the Board 
denied both an initial rating in excess of 20 percent and an 
effective date prior to May 16, 1990, in a December 2004 
decision.  The veteran subsequently appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  

In August 2006, the Court granted the Parties' Joint Motion 
for Remand; vacated that portion of the Board's December 2004 
decision which denied an initial rating in excess of 20 
percent for the veteran's lumbar spine disability; and 
remanded the issue to the Board for action consistent with 
the Joint Motion for Remand.  The Board remanded this issue 
in August 2007.  

In June 2004, the RO denied entitlement to TDIU.  The veteran 
perfected an appeal as to this issue.  It too was remanded by 
the Board in August 2007 for additional development.  

In October 2006, the RO determined that its April 29, 1946, 
rating decision establishing service connection for both 
right abdominal scar residuals and right thigh scar residuals 
was not clearly and unmistakably erroneous.  In October 2006, 
the veteran's attorney submitted a notice of disagreement 
with the October 2006 RO determination.  The RO failed to 
issue a statement of the case as to this issue; thus, the 
Board remanded this issue in August 2007 in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).

Review of the record reflects that there has been substantial 
compliance with the directives of the August 2007 Board 
remand.  Moreover, the veteran submitted a timely substantive 
appeal as to the issue of whether there was CUE in an April 
1946 rating decision.  Under the circumstances, the Board 
concludes that it may proceed with a decision at this time as 
to the issues listed above.


FINDINGS OF FACT

1.  Prior to May 31, 2008, the competent evidence of record 
demonstrates residuals of post-operative decompressive 
laminectomy of the lumbar spine manifested by no more than 
moderate intervertebral disc syndrome with slight to moderate 
limitation of motion evidenced by forward flexion limited to 
no less than 70 degrees; there is no evidence of 
incapacitating episodes, incoordination, weakness of the 
lumbar spine, lack of endurance, ankylosis, or associated 
neurological disabilities for which the veteran is not 
already receiving separate disability ratings.  

2.  As of May 31, 2008, the competent evidence of record 
demonstrates residuals of post-operative decompressive 
laminectomy of the lumbar spine manifested by severe 
intervertebral disc syndrome with no more than moderate 
limitation of motion evidenced by forward flexion limited to 
40 degrees with complaints of pain throughout the entire 
range of motion; there is evidence of decreased mobility and 
increasing severity of pain, but no evidence of 
incapacitating episodes, incoordination, weakness of the 
lumbar spine, lack of endurance, ankylosis, or associated 
neurological disabilities for which the veteran is not 
already receiving separate disability ratings.

3.  The veteran is service-connected for weakness of the 
right and left lower extremities due to spastic paraparesis 
with sensory loss associated with residuals of a right 
abdominal scar, each rated as 40 percent disabling; residuals 
of post-operative decompressive laminectomy of the lumbar 
spine, rated as 20 percent disabling prior to May 31, 2008, 
and 40 percent thereafter; residuals of a shell fragment 
wound with damage to muscle group XI and retained metallic 
fragment in the left leg, rated as 10 percent disabling; 
residuals of a right abdominal scar, rated as 10 percent 
disabling; and residuals of a right knee and thigh scar, 
rated as noncompensable.  

4.  The veteran's service-connected disabilities are shown to 
be productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.

5.  An April 29, 1946, rating decision granted service 
connection for right abdominal scar residuals and right thigh 
scar residuals.  

6.  Evidence of record at the time of the April 29, 1946, 
rating decision did not show a lumbar spine disability; the 
April 1946 rating decision was reasonably supported by 
evidence then of record and prevailing legal authority, and 
was not undebatably erroneous, either in failing to 
explicitly consider service connection for a lumbar spine 
disability or in failing to grant the benefit.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent, and no 
higher, have been met as of May 31, 2008, and no earlier, for 
residuals of post-operative decompressive laminectomy of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 4.1, 4.3., 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2008).

3.  There was no CUE in the failure to adjudicate the issue 
of service connection for a lumbar spine disability in the 
April 29, 1946, rating decision.  38 U.S.C.A. §§ 5101, 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters dated in 
April 2004, March 2005, and February 2008 expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet. App. at 120.  

With respect to the veteran's CUE claim, the Court has held 
that the VCAA is not applicable.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).  Nevertheless, the Board 
observes that the veteran was notified of what was needed to 
substantiate his CUE claim by letter dated in March 2005.  
This letter was sent to the veteran prior to the October 2006 
RO rating decision that denied the veteran's claim based on 
CUE.  See Pelegrini II, supra.  Regarding the VCAA's 
assistance provisions, a CUE claim must be based on the 
record and law that existed at the time of the prior 
adjudication in question; thus, there is no evidentiary 
development that could substantiate the veteran's claim.  

As for the veteran's claim for TDIU benefits, the Board notes 
that it is granting the veteran's appeal.  Therefore, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the VCAA.  

Finally, turning to the veteran's claim for a higher initial 
rating for his lumbar spine disability, the Board finds that 
letters dated in January 2004 and February 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate the higher initial rating claim decided 
herein.  The January 2004 and February 2008 letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The aforementioned February 2008 letter provided 
this notice to the veteran.  

The Court recently issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice that is more tailored to the disability at 
issue.  However, the Court also distinguished claims for 
increased compensation of an already service-connected 
disability from those regarding the initial disability rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, the 
Board finds that a discussion of whether sufficient Vazquez-
Flores notice has been provided for the veteran's lumbar 
spine disability claim is not necessary.

The January 2004 and February 2008 letters were sent after 
the September 1991 rating decision that awarded service 
connection and assigned an initial rating for a lumbar spine 
disability.  However, to the extent that the VCAA notice was 
not given prior to the initial adjudication of the claim in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, these notice letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
this issue was readjudicated and March 2004 and August 2008 
supplemental statements of the case were provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the veteran 
was afforded multiple VA examinations for the specific 
purpose of evaluating the severity of his lumbar spine 
disability.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Increased Rating for Lumbar Spine Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

The veteran was awarded service connection for residuals of 
post-operative decompressive laminectomy of the lumbar spine 
by RO rating decision dated in September 1991, and assigned 
an initial disability rating of 20 percent pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002) (now codified as 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008)), effective May 16, 1990.  Initially, the Board 
observes that it has considered whether staged ratings are 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that the competent evidence 
demonstrates that the veteran's service-connected lumbar 
spine disability underwent an increase in severity once 
during this appeal sufficient to warrant a higher rating.  As 
such, a staged rating is necessary.  

The schedular criteria for rating spine disabilities have 
been amended twice during the pendency of the veteran's 
appeal.  The rating criteria pertaining to intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
was amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating all spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  In increased rating cases such as this 
one, where the rating criteria is amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. 
Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

As the veteran's claim was pending at the time of both 
regulatory amendments, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  However, as previously mentioned, 
application of the amended criteria may not be applied prior 
to the date of amendment.

The veteran is presently rated under Diagnostic Code 5293 
(also known as Diagnostic Code 5243), which is applicable to 
intervertebral disc syndrome.  Both the September 2002 and 
September 2003 amendments are therefore applicable to 
evaluating his lumbar spine disability.  The January 2004 
supplemental statement of the case advised the veteran of the 
regulations in effect prior to and as of the date of both 
regulatory amendments.  It also considered the veteran's 
lumbar spine disability under all applicable criteria.  Thus, 
there is no prejudice in the Board considering the regulation 
changes in adjudicating the veteran's increased rating claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Prior to September 23, 2002, Diagnostic Code 5293 provides 
for a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a maximum 60 percent rating is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Turning to the evidence of record, competent medical evidence 
from throughout this appeal demonstrates that the veteran's 
service-connected residuals of post-operative decompressive 
laminectomy of the lumbar spine are manifested by subjective 
complaints of continued low back pain with weakness in the 
bilateral lower extremities, difficulty sleeping due to pain, 
and pain with prolonged standing.  See, e.g., February 2002 
Hearing Transcript.  

Objective examination of the veteran's lower back in June 
1991 and July 2003 revealed a slow gait deemed normal for the 
veteran's advanced age, no evidence of muscle spasm or 
deformity, including ankylosis, and no associated 
neurological disabilities, including visual disturbances, 
erectile dysfunction, or bowel and/or bladder complaints.  
See also Dr. Jennings Clinical Records dated July 30, 1993, 
and May 22, 2000.  A March 1993 MRI study showed "extensive 
surgical decompression" from L2 through S1 without spinal 
canal compromise.  Medical evidence of record prior to 2008 
demonstrates that the veteran was able to flex to at least 70 
degrees; there was no indication of additional limitation due 
to pain, spasm, or weakness.  Finally, the veteran indicated 
at his July 2003 VA examination that he was able to walk 
approximately one-quarter mile; an MRI study at that time 
revealed multilevel surgical and degenerative changes.

Conversely, when the veteran was examined by VA on May 31, 
2008, he complained of pain throughout the entire range of 
motion.  Flexion was limited to 40 degrees, and the veteran 
stated that he could walk for approximately two minutes or 
twenty-five yards.  The diagnosis indicated by the examiner 
was "severe spinal stenosis with severe degenerative disc 
disease at L5-S1."  Similarly, when the veteran was 
evaluated in July 2008, the VA examiner expressed that the 
veteran's X-rays showed severe degenerative disc disease at 
L5-S1; there was also degenerative disc disease at L3-4, but 
not as severe.  The veteran also reported wearing a brace, 
although he did not use assistive devices to ambulate.

The Board is of the opinion that the above evidence 
demonstrates an increase in the severity of the veteran's 
disability picture as of May 31, 2008, the date of his most 
recent VA examination, and no earlier.  In this regard, the 
competent evidence as of this date shows an additional thirty 
degree loss in the veteran's flexion of the thoracolumbar 
spine; there is also evidence of complaints of pain 
throughout the entire range of motion.  Finally, there is 
radiographic evidence of "severe" degenerative disc disease 
of the lumbar spine.  Under these circumstances, the Board 
finds that the veteran's residuals are productive of severe 
intervertebral disc syndrome as of May 31, 2008, and 
therefore warrant a 40 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

Prior to May 31, 2008, the Board concludes that the competent 
evidence is more consistent with moderate intervertebral disc 
disease.  Specifically, the competent evidence demonstrates 
that the veteran has more range of motion than as of May 31, 
2008, with less severe complaints of pain (6 out of 10 versus 
8 out of 10).  See July 2003 VA Examination Report; May 2008 
VA Examination Report; July 2008 VA Examination Report.  
Finally, although the veteran is limited in his movement 
prior to May 31, 2008, this limitation is not as severe as 
shown by the May 2008 VA examination report (one-quarter mile 
versus twenty-five yards).  

A rating in excess of 40 percent is not warranted pursuant to 
Diagnostic Code 5293 at any time during this appeal because 
the veteran has not demonstrated symptomatology compatible 
with sciatic neuropathy.  There is no mention of any 
demonstrable muscle spasm in the record, nor is there 
evidence of absent ankle jerk or other neurological findings 
appropriate to the site of his diseased discs.  The Board 
acknowledges that the veteran reports subjective complaints 
of pain radiating through his bilateral lower extremities; 
however, such symptoms have not been attributed to his 
service-connected degenerative disc disease.  Rather, the 
competent medical evidence indicates that his lower extremity 
complaints are more consistent with incompletely recovered 
spastic paraparesis.  See Dr. Hunter Clinical Record dated 
April 27, 1984.  

Moreover, the Board observes that the veteran is already in 
receipt of separate ratings for neurological deficits of the 
bilateral lower extremities.  Therefore, even if the Board 
were to consider his symptoms as characteristic of sciatic 
neuropathy, assignment of a 60 percent rating under 
Diagnostic Code 5293 (2003) would constitute pyramiding.  38 
C.F.R. § 4.14 (2008).  See also Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition).  

The Board has also considered whether higher initial 
rating(s) are warranted for any period of this appeal under 
any of the remaining diagnostic criteria in effect prior to 
and as of the September 2002 and September 2003 regulatory 
amendments.  However, no higher rating(s) are warranted.  
First, there is absolutely no competent evidence that the 
veteran fractured his vertebrae, nor is there any evidence of 
ankylosis of any spinal segment.  Thus, entitlement to a 
higher initial rating under Diagnostic Codes 5285, 5286, or 
5289 is not warranted.  38 C.F.R. § 4.71a (2003).  

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is for assignment when there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks.  A 40 percent 
rating is for assignment when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
rating is contemplated for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (also 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008)).  

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The veteran has denied any physician-prescribed bedrest 
throughout this appeal.  As such, entitlement to a higher 
initial rating under the amended version of Diagnostic Code 
5293 is not warranted at any time during this appeal.

According to the rating criteria in effect prior to September 
26, 2003, moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  
Id.  The Board observes that the words "moderate" and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).

Effective from September 26, 2003, disabilities of the 
cervical and thoracic spine are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  The 
Formula provides the following ratings, in relevant part:

A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine of 30 degrees but no more 
than sixty degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 
degrees; or, for muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine limited to 
30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".  See id., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  There are higher 
ratings available under the General Formula; however, they 
require proof of ankylosis, which, as discussed above, is not 
present here.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

As discussed above, the veteran's flexion throughout this 
appeal has ranged from 40 to 70 degrees.  There is no 
indication in the record that this range is additionally 
limited by any flare-ups, spasm, weakness, lack of endurance, 
or fatigue.  The effects of pain have already been discussed.  
Applying the range of motion measurements to the general 
ratings formula, the Board finds that the veteran's 
limitation of lumbar spine motion throughout this appeal is 
productive of no more than moderate limitation of motion, 
warranting a 20 percent initial rating.  As such, higher 
initial rating(s) are not for application using the criteria 
enumerated directly above.  

Also pertinent to this appeal is whether the veteran is 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5295, applicable prior to September 26, 2003.  
Diagnostic Code 5295 provides for a 40 percent rating where 
there is severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  However, the medical 
evidence of record, including numerous X-ray and MRI reports, 
does not demonstrate that the veteran has any of the above 
symptomatology.  As he does not demonstrate any of the 
symptomatology contemplated by a 40 percent evaluation under 
Diagnostic Code 5295, the Board finds that he is not entitled 
to a higher evaluation under such diagnostic code.  

Finally, the Board has considered whether there is competent 
evidence of any neurological manifestations related to the 
veteran's service-connected residuals of post-operative 
laminectomy of the lumbar spine that warrant separate 
evaluation.  See 38 C.F.R. § 4.71a, Note (1).  The veteran, 
however, has expressly denied any visual disturbances, bowel 
or bladder complaints, or erectile dysfunction.  See July 
2003 VA Examination Report; May 2008 VA Examination Report.  
Furthermore, the July 2003 VA examiner noted an absence of 
neurological deficits based on electromyography (EMG) and 
nerve conduction velocity (NCV) studies.  See also July 2008 
VA Examination Report (noting no neurologic deficits).  The 
veteran is already service-connected for neurological 
complaints related to his bilateral lower extremities; thus, 
no discussion of this symptomatology is necessary.  

The Board acknowledges the veteran's own lay assertions that 
he is entitled to a higher initial rating for his service-
connected lumbar spine disability.  However, in determining 
the actual degree of disability, an objective examination is 
more probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected disability.  See 38 C.F.R. 
§ 3.159(a)(1) and (2) (2008).  See also Moray v. Brown, 2 
Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the competent evidence of record demonstrates that 
the veteran's lumbar spine disability underwent an increase 
in severity productive of a 40 percent disability rating that 
is evident no earlier than May 31, 2008.  Prior to such date, 
however, the competent evidence shows symptomatology 
consistent with moderate symptomatology and his currently 
assigned 20 percent rating.  There is nothing upon which to 
assign a rating higher than 40 percent at any time throughout 
this appeal.  The Board has considered the applicability of 
the benefit of the doubt doctrine.  However, a preponderance 
of the evidence is against a rating in excess of 20 percent 
prior to May 31, 2008, and a rating in excess of 40 percent 
thereafter.  The benefit of the doubt doctrine is therefore 
not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.

II. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The RO denied entitlement to TDIU benefits by rating decision 
dated in June 2004.  The veteran appealed this denial.

The record demonstrates that the veteran is eligible to 
receive TDIU benefits.  In this regard, prior to May 31, 
2008, he is service-connected for weakness of the right and 
left lower extremities due to spastic paraparesis with 
sensory loss associated with residuals of a right abdominal 
scar, each rated as 40 percent disabling; residuals of post-
operative decompressive laminectomy of the lumbar spine 
associated with residuals of a right abdominal scar, rated as 
20 percent disabling; residuals of a shell fragment wound 
with damage to muscle group XI and retained metallic fragment 
in the left leg, rated as 10 percent disabling; residuals of 
a right abdominal scar, rated as 10 percent disabling; and 
residuals of a right knee and thigh scar, rated as 
noncompensable.  His combined disability rating as of May 16, 
1990, is 80 percent.  38 C.F.R. §§ 4.16(a), 4.25 (2008).  As 
of May 31, 2008, his residuals of post-operative 
decompressive laminectomy of the lumbar spine is rated 40 
percent disabling.

The record reflects that the veteran completed eight years of 
school; he did not receive a high school diploma or GED.  The 
veteran also completed four years of "farm training" in 
1951.  See VA Form 21-8940 received March 27, 2006.  Although 
the record is somewhat unclear as to whether the veteran 
began soybean farming immediately post-service, it is clear 
that he has been a soybean farmer for the majority of his 
post-service lifetime.  The only other occupation mentioned 
by the veteran throughout this appeal was a "truck driver 
helper."  Id.  Lay evidence suggests that he officially 
retired from farming in 1985, but continued to participate in 
a limited capacity in the running of the family farm.  
According to the veteran he ceased all participation in 
January 2004.  See VA Form 21-4138 received March 27, 2006.  

The veteran has submitted a number of private treatment 
records in support of his TDIU claim.  Most notable is an 
August 1985 clinical record from the veteran's neurologist, 
Dr. Hunter, in which he expresses that the veteran has 
reached "a satisfactory plateau" following his May 1985 
decompressive laminectomy of the lumbar spine.  See Dr. 
Hunter Clinical Record dated August 27, 1985.  And while Dr. 
Hunter indicates that the veteran's quality of daily living 
is "vastly improved," he states that "there is no way he 
could tolerate any effective occupational stress," including 
"heavy or accelerated physical motions of his back and 
extremities."  Thus, it is Dr. Hunter's "medical opinion 
that [the veteran] is permanently and totally disabled by his 
back disorder from any type of occupational gainful 
employment."  Id.  

The record does not contain any competent medical evidence 
that conflicts with Dr. Hunter's assessment of the veteran's 
condition.  Rather, the remaining evidence supports his 
findings.  For example, a November 2002 treatment report from 
Dr. Jennings, the veteran's primary care physician, states 
that the veteran is "100% disabled and has been unable to 
compete on the open labor market" since he incurred his in-
service shell fragment wounds.  Additionally, a July 2008 VA 
examination report indicates that the veteran's lumbar spine 
disability significantly limits vocational pursuits that 
involve heavy lifting, bending, stooping, twisting, sitting 
for prolonged periods of time, and working with his hands.  

The Board finds that the veteran's education, specialized 
training, and occupational background demonstrate that he is 
best suited for employment in agriculture, or, at the very 
least, manual labor.  However, as indicated by the above 
evidence, his service-connected back disorder has progressed 
to a point where he cannot perform tasks associated with 
manual labor.  Clearly then, his service-connected 
disabilities would prevent him from successfully obtaining 
employment.  

The Board acknowledges that the veteran continued to work in 
farming beyond his "retirement" in 1985.  Such evidence 
weighs against his claim for TDIU benefits.  However, as 
discussed below, the Board concludes that the veteran's 
"employment" was marginal.  Therefore, it shall not be 
considered "substantially gainful employment."  See 
38 C.F.R. § 4.16.

For purposes of 38 C.F.R. § 4.16, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2008).

Marginal employment exists if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours or receives less than one-half the prevailing community 
wage for the particular occupation.  To qualify as marginal 
employment, either criteria will suffice.  The factors to be 
considered in determining whether employment is marginal are 
as follows: 1) prior work history and earnings compared with 
the present, including a marked reduction in earnings; 2) the 
established wage for a particular type of job in the 
community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work 
for which the veteran is qualified by experience, education, 
and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994).

In the present case, the competent evidence shows that the 
veteran was working less than full-time on a family-owned 
farm.  Although his specific duties and contributions have 
not been enumerated, it is clear from the evidence of record 
that he no longer operated the farm on his own.  Rather, he 
relied heavily on his children and sharecropping.  See 
Individual Unemployability Assessment dated December 22, 
2006.  The veteran testified at a December 2002 hearing that 
he has been unable to walk on rough ground, lift anything 
heavy, or ride a wagon since 1948.  See Hearing Transcript, 
p. 18.  Certainly such evidence suggests that the veteran's 
"self-employment" was marginal.  

Furthermore, the evidence shows that the veteran's earnings 
from farming were not significant.  In March 2008 the veteran 
submitted a statement from his certified public accountant 
(C.P.A.) along with copies of his federal income tax returns 
for the years 1991 through 2005.  As indicated by his C.P.A., 
the veteran sustained "material losses from his attempts at 
part time farming during thirteen (13) of these fifteen (15) 
years."  Any earned income was either his spouse's, long-
term capital gains from the sale of "camping lots," and 
farmland rental income.  Moreover, a review of the veteran's 
federal income tax returns reflect no reported "farm 
income" for the years 2000 through 2005.  

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the veteran's service-connected 
disabilities render him unemployable.  Furthermore, granting 
all reasonable doubt in the favor of the veteran, the Board 
finds that the veteran's participation in his family's farm 
operations during this appeal are representative of 
"marginal employment," and do not show that he is capable 
of "substantially gainful employment."  As such, the Board 
concludes that he is incapable of substantially gainful 
employment by reason of his service-connected disabilities 
and entitlement to TDIU benefits has been established.

III. Clear and Unmistakable Error (CUE)

The veteran contends that there was CUE in an April 29, 1946, 
rating decision which awarded service connection for right 
abdominal scar residuals and right thigh scar residuals.  
Specifically, the veteran's asserts that VA had knowledge of 
his in-service shrapnel injuries, including injury to his 
spine, at that time, and that VA should therefore have 
granted service connection for a lumbar spine disability in 
this rating decision.  See Correspondence received October 1, 
2002.  

Review of the record reflects that the veteran did not appeal 
the April 29, 1946, rating decision.  Accordingly, it became 
final.  See Veterans Regulation 2(a), Part II (1945).  There 
are two exceptions to the rule of finality of VA decisions, 
i.e., challenges based on CUE in a prior, final decision 
(38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on 
new and material evidence (38 U.S.C.A. § 5108).  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In the recent case 
of Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the RO's failure to address an 
implied claim is properly challenged through a motion of CUE.  
See also Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion to which reasonable 
minds could not differ.  See, e.g., Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  Allegations of CUE must be raised with 
sufficient particularity.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997).  To establish CUE in a prior, final decision, 
all three of the following criteria must be met: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable; and (3) the error must be of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Stallworth v. 
Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; 
Russell, supra.

The law generally requires VA to "give a sympathetic reading 
to the veteran's filings by 'determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001)).  Nevertheless, it is well 
settled that an intent to apply for benefits is an essential 
element of any claim, whether formal or informal, and, 
further, the intent must be communicated in writing.  See 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations require a 
claimant to have an intent to file a claim for VA benefits); 
Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. 
West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even 
an informal claim for benefits must be in writing); Brannon 
v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 (1945) 
(stating that before VA can adjudicate a claim for benefits, 
"the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it"); 38 C.F.R. § 
3.1(p) (2008) (defining "claim" as "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit").

The veteran's original service connection claim was received 
in April 1946.  The veteran indicated the nature of his 
claimed disease or injury as a June 1944 wound "in right 
side and right leg."  He stated that the "[r]ight side 
continues to give trouble."  The veteran's service treatment 
records show that on June 9, 1944, the veteran was wounded by 
shrapnel while serving aboard the U.S.S. William Carson.  The 
veteran indicates that he was initially treated aboard the 
U.S.S. William Carson, then an English hospital ship.  
Records show that he was transferred to the Royal Surrey 
County Hospital on June 11, 1944; he was also treated at the 
6th Field Hospital for the period from June 21 to June 26, 
1944.  The available medical records describe injuries to the 
abdomen and right knee; there is no mention of any spinal 
injuries or complaints.  The veteran's April 1946 separation 
examination report reflects a history of shrapnel wounds to 
the right side leg on 1944 and an operative scar of the right 
lower quadrant.  The veteran's spine was noted as clinically 
normal.

The Board observes that the only available service treatment 
records from the time of his in-service injury is a June 1944 
summary report prepared by the staff of the U.S.S. William 
Carson.  Also of record are an August 1944 report from the 
U.S. Navy Armed Guard Center in Brooklyn, New York and a 
February 1945 treatment record noting complaints of 
tenderness of the veteran's operative scar.  Records from the 
Royal Surrey County Hospital, 6th Field Hospital, or an 
English hospital ship are not associated with the claims 
file.  

The veteran contends that there was CUE in the RO's failure 
to obtain the clinical records associated with his in-service 
injuries.  He has submitted lay evidence that his initial 
injuries included temporary paralysis due to spinal cord 
trauma.  Therefore, it is his contention that consideration 
would have been given to whether his shell fragment wound 
residuals included a spine disability if all of his service 
clinical records were available at the time of the April 1946 
rating decision.  The Board notes that no mention was made of 
any paralysis in the available service treatment records.  In 
any event, a breach of the duty to assist cannot constitute 
CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
Thus, the RO's failure to obtain records of the initial 
injury and treatment at U.S. and private facilities is not 
CUE.

A determination that there was CUE must be based upon the 
record and the law that existed at the time of the prior 
adjudication in question.  See Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001).  The evidence of record at the time of 
the April 1946 rating decision, including the veteran's own 
lay statements and his service treatment records, did not 
show any lumbar spine injury and/or disability.  Moreover, 
even if the veteran's missing clinical service records showed 
a lumbar spine injury, as now claimed by the veteran, it 
would not unequivocally have changed the outcome in light of 
the normal clinical evaluation at separation.  Consequently, 
the Board finds that there is no showing of CUE on the part 
of the RO in either failing to adjudicate a claim for a 
lumbar spine disability or failing to award service 
connection for a lumbar spine disability in the 1946 rating 
decision. 
 

ORDER

An initial rating of 40 percent, and no higher, is granted as 
of May 31, 2008, and no earlier, for residuals of post-
operative decompressive laminectomy of the lumbar spine.

Entitlement to a TDIU rating is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.

An April 29, 1946, rating decision was not clearly and 
unmistakably erroneous in 


failing to adjudicate and/or grant service connection for a 
lumbar spine disability.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


